Appeal Dismissed and Memorandum Opinion filed October 22, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00359-CR

                 BENJAMIN ROBERT BARRAN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 338th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1401264

                 MEMORANDUM                      OPINION


      Appellant was indicted for fraudulent use of identifying information.
Pursuant to a charge bargain, the State agreed to dismiss four other charges in
exchange for appellant’s guilty plea to the indicted charge. The trial court
sentenced appellant to twenty years in prison. Appellant filed a timely notice of
appeal. We dismiss the appeal.

      Because this is a charge-bargain case, appellant has the right to appeal under
Texas Rule of Appellate Procedure 25.2(a)(2) only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after receiving the
trial court’s permission to appeal. Kennedy v. State, 297 S.W.3d 338, 340–41 (Tex.
Crim. App. 2009); see also Shankle v. State, 119 S.W.3d 808, 812–13 (Tex. Crim.
App. 2003) (holding that charge bargain that “effectively puts a cap on
punishment” is a bargain governed by rule of appellate procedure 25.2(a)(2)).

      The record does not reflect the trial court’s permission to appeal or any
pretrial motions that could be appealed. Therefore, we lack jurisdiction over
appellant’s appeal.

      Accordingly, we dismiss the appeal.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Donovan

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2